EBLEN, Judge
(concurring).
I concur in the result. In my opinion, whether a contract for rental of equipment must be submitted to bids depends upon the status of the highway project on which the equipment is to be used. Accordingly, if the projects in question were required to be let under competitive bidding, as provided *277in appropriate legislation, the rental of equipment to be used on those projects, also, would be subject to competitive bidding. Otherwise, the provision of the law which requires contracts for construction to be let only after bidding thereon, as well as the limitations upon the doing of “force account” work, could be circumvented and rendered ineffective.
Thus, it is my view that it is essential to determination of the issues in these cases to decide if contracts for construction of rural roads under KRS 177.320 through 177.380 are subject to the bid mandate of KRS 176.070(1). I think not. The question is the old one of legislative intent, and where that is plainly manifest from the language used in the enactment, this Court is without authority to add or detract therefrom. Department of Revenue v. Mc-Ilvain, 302 Ky. 558, 195 S.W.2d 63; Reynolds Metal Co. v. Glass, 302 Ky. 622, 195 S.W.2d 280. Chapter 46 of the Acts of 1948 (now codified as KRS 177.320 through 177.380) is a separate, complete and unambiguous legislative enactment authorizing the very acts and expenditures made in these cases. It was enacted later in time than KRS 176.070(1) and makes no reference to the latter, either expressly or by implication. Rather than state that the expenditures it authorizes shall be made in accordance with existing laws relating to highways, it expressly excludes such an implication by providing that the revenue for this purpose “shall be expended * * * according to the terms and conditions prescribed in KRS 177.330 through 177.380.” So long as that expenditure is made in accordance with the provisions of KRS 177.-320 through 177.380, the governing law has been followed, whether the contract providing for the work has been negotiated with or without bids. To hold that the expenditure is valid only if the contract has been submitted to the bidding provision of KRS 176.070(1) is the imposition of an additional term or condition in direct violation of the legislative intent as gathered from the language of KRS 177.320.
I know of no accepted canon of judicial construction which will authorize or justify rewording this phrase so that it will read “ * * * according to the terms and conditions prescribed in KRS 177.320 through 177.380 and 176.070(1).” If the General Assembly had so intended it could easily have stated the same. The mere fact that the Department may have submitted most of the rural secondary projects to bids is of no significance. Contemporaneous construction is material only if there is ambiguity. McNally v. Grauman, 255 Ky. 201, 73 S.W.2d 28.
I state my views so that the matter may be given consideration by the General Assembly.